Citation Nr: 0321700	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  99-16 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for lateral femoral 
cutaneous neuropathy of the left leg and thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. L. Tiedeman
INTRODUCTION

The veteran served in the Oregon Army National Guard from 
June 1994 to June 1997.  She had active duty training from 
September 12, 1994 to January 13, 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The veteran provided testimony at Travel Board hearings in 
February 2000 and December 2002.  The Board member who held 
the first hearing has since retired.  Transcripts of both 
hearings are of record.

The case was previously before the Board in January 2001 and 
in July 2002, when it was remanded for additional development 
and to allow the RO to schedule the veteran for a Travel 
Board hearing.  The case has now been returned to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of her claim and has notified her of the 
information and evidence necessary to substantiate her claim.

2.  The veteran currently suffers from lateral femoral 
cutaneous neuropathy of the left leg and thigh that was 
incurred during her military service.





CONCLUSION OF LAW

Lateral femoral cutaneous neuropathy of the left leg and 
thigh was incurred in active duty.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  VA law and regulations provide that service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that post-service evidence may suffice to 
demonstrate that a veteran had a chronic disease in service, 
i.e., that such evidence need not be contemporaneous with the 
time period to which it refers.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  The Court has observed that 
symptoms and not treatment are the essence of any evidence of 
continuity of symptomatology.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).

A lay person is competent to provide evidence of the 
occurrence of observable symptoms during and following 
service; however, a lay person is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Where continuity of symptomatology is established, there 
still must be medical-nexus evidence relating the veteran's 
present disability to the continuity of symptomatology unless 
such a relationship is one as to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
98.  Thus, even if the record shows in-service back injury, 
current back disability, and post service continuity of 
symptomatology, the Court held in Savage that medical 
expertise is still required to relate the appellant's present 
back disability etiologically to his post-service symptoms.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Factual Background.  The record reflects that the veteran 
submitted her initial claim for VA disability benefits in May 
1998.  At that time, she referred to problems with her left 
leg and thigh which began during service.

In a statement submitted in June 1998, the veteran's mother 
stated that the veteran had written home during service, 
complaining of pain and numbness in her left leg.  The 
veteran's mother stated that after the veteran's return home 
in January 1995, her family observed how painful the 
veteran's leg was and sent her to a specialist who determined 
that she had nerve damage.  The veteran's mother also stated 
that the veteran still had trouble when standing on her feet 
for any length of time.

Records from J. Bieraugel, M.D., reflect that the veteran 
presented in January 1997 with complaints of problems with 
her knees and midthigh.  It was noted that she was 
approximately five months postpartum.  Clinical impression 
was of chondromalacia.  She was seen again in February 1997, 
when Dr. Bieraugel noted that her chondromalacia was 
improving with knee exercises.  However, the veteran had 
complaints of pain and numbness along the lateral aspect of 
her left side, mainly with overextension of the femur.  
Clinical impression was of probable ongoing iliotibial band 
syndrome.  Dr. Bieraugel opined that the disorder had begun 
when the veteran was running and exercising heavily during 
her National Guard duty.  Since ceasing this kind of 
activity, the veteran was "somewhat improved," but still 
concerned about the numbness in her leg, which was "very 
discomforting."  

Dr. Bieraugel referred the veteran to L. J. Maukonen, M.D., 
also in February 1997, for further examination of her left 
leg pain and numbness.  At that time, the veteran reported to 
Dr. Maukonen that the pain in her left lateral thigh area had 
persisted for three years, beginning during boot camp for the 
National Guard.  The pain occurred after she had done a lot 
of running, when there would be dysesthesias over her left 
lateral thigh.  This occurred when she stood "too long or 
walk[ed] too far."  The veteran also reported noticing 
"funny feelings" over the left lateral thigh down to the 
knee.  She also reported some numbness and tingling "at 
times" in her left foot when her left leg bothered her.  

On objective examination, the veteran had normal and 
symmetrical motor strength in the upper and lower extremities 
on individual muscle testing.  No atrophy or fasciculations 
were seen.  The veteran had some decreased sensation over the 
left lateral thigh beginning just above the knee and 
extending up almost to the groin.  Sensation was otherwise 
intact and symmetrical over the lower extremities.  Clinical 
impression was of numbness and pain in the left lateral thigh 
typical of a lateral femoral cutaneous neuropathy.  Dr. 
Maukonen stated that he "discussed the above clinical 
diagnosis with [the veteran], and indicated that since it 
ha[d] been present for three years I doubt that it would go 
away."

In a statement submitted in December 1998 (VA Form 21-4138), 
the veteran stated that she began to have pain in her left 
leg during service, and was treated for the condition during 
service.  She indicated that she had had no problems prior to 
service, and was treated during service at an orthopedic 
clinic.

In May 1999, the veteran underwent a VA orthopedic 
examination, when she was diagnosed with meralgia 
paresthetica.  Her occasional symptoms of numbness, tingling, 
and paresthesias of the left lower leg were diagnosed as 
referred discomfort from the left thigh.  The examiner opined 
that the veteran's left thigh symptoms started in the 
military.  He stated that they were probably related to 
wearing tight pants or equipment belts during training.  The 
occasional radiation to the left lower leg was part of this 
problem, and also related to the military, in the examiner's 
opinion.  

The veteran also was afforded a VA nerves examination in June 
1999, when she indicated that she had incurred pain in her 
left thigh in 1994 while doing exercise and running.  
Subsequently, the veteran became pregnant in 1997, and since 
that time, she had had daily pain and numbness in the lateral 
side of the left thigh.  She was not under any treatment at 
the time of the examination.  Clinical diagnosis was of 
lateral femoral cutaneous neuropathy of the left thigh.  With 
respect to etiology, the examiner indicated that the disorder 
is idiopathic, and that:

It is associated with weight gain, or 
pregnancy, or injury in the region of the 
inguinal ligament where the nerve exits 
from its course in the abdominal wall to 
innervate the lateral thigh.  It should 
be noted that the nerve has no relation 
to the lumbosacral plexus and travels 
through the back musculature to reach the 
thigh.

In February 2000, the veteran submitted statements from 
several service members who had served with her in the 
National Guard, following her period of active duty training.  
They recalled that the veteran related that she had injured 
her left thigh in late November or December 1994.

During a February 2000 Travel Board hearing, the veteran 
testified that she had injured her left thigh while running 
at Fort Leonard Wood in December 1994.  She stated that it 
felt as though there was a pinching in her leg.  She was 
given Ibuprofen and placed on limited duty for two weeks.  
After service, she testified that she had been treated for 
her leg by Dr. Bieraugel, although she did not seek treatment 
until 1997 since she was pregnant.  She completed her tour 
with the National Guard in June 1997, but after her period of 
active duty training, she only trained on the weekends and 
did not engage in running exercises.  Thus, her leg had not 
bothered her as much on those occasions.  The veteran 
testified that she checked for medical records at her local 
armory, and had been informed that all of her records had 
been sent to storage at some unspecified location.  The 
veteran was married shortly after completion of her period of 
active duty training.

The veteran was afforded another Travel Board hearing in 
December 2002, when she again testified that her left thigh 
began "giving [her] problems" during basic training when 
she was running, and that she was seen by a physician who put 
her on limited duty.  The veteran stated that since service, 
she had had no feeling in her left thigh throughout a very 
large area.  She indicated that she avoided strenuous 
physical activity, which caused her leg to ache.  She also 
had to elevate her leg to relieve the stress upon it or take 
Ibuprofen.  She reported having difficulty walking up stairs.  
Following physical activity, her pain lasted a couple of 
hours.  She also reported sensitivity in her left leg.

Analysis.  The veteran contends that she currently suffers 
from lateral femoral cutaneous neuropathy of the left leg and 
thigh that was incurred during her military service.  As 
noted above, the veteran's service medical records are not 
available, despite multiple attempts by the RO to obtain 
them.  However, the veteran testified at her February 2000 
and December 2002 hearings that she had had pain and 
sensitivity in her left leg since injuring her left leg while 
running during active duty.  As such, the Board finds that 
the veteran has established through her testimony and lay 
statements that she experienced relevant symptomatology 
during service.

Medical records associated with the claims folder have 
established that the veteran has a current diagnosis of 
lateral femoral cutaneous neuropathy of the left thigh.  The 
question that must be addressed is whether competent and 
probative evidence, i.e., medical evidence, has been 
presented which provides a link between the veteran's current 
lateral femoral cutaneous neuropathy of the left thigh and 
her period of active duty.  In this regard, the Board notes 
that Dr. Maukonen indicated that the veteran's numbness and 
pain of the left lateral thigh, typical of lateral femoral 
cutaneous neuropathy, had been present since the time of the 
veteran's active military service.  Dr. Bieraugel opined in 
February 1997 that the veteran's nerve disorder had begun in 
service when the veteran was running and exercising heavily.  
Likewise, the May 1999 VA orthopedic examiner indicated that 
the veteran's left thigh symptoms started in the military.  
Although the June 1999 VA nerves examiner stated that the 
veteran's disorder is idiopathic, he indicated that it was 
consistent with injury in the region of the inguinal ligament 
where the nerve exits from its course in the abdominal wall.  
This statement, although less definitive than the 
aforementioned opinions, is nonetheless consistent with the 
incurrence of this injury during service.  Inasmuch as the 
opinions of record have associated the veteran's lateral 
femoral cutaneous neuropathy of the left leg and thigh with 
the veteran's period of active duty, they serve to provide a 
positive correlation between the veteran's disorder and 
service.

In sum, medical evidence in the instant case establishes that 
the veteran's current lateral femoral cutaneous neuropathy of 
the left leg and thigh is reasonably associated with her 
period of active duty.  Therefore, the Board concludes that 
the evidence is in favor of the veteran's claim for service 
connection for this disorder.  38 U.S.C.A. §§ 1131, 5107; 38 
C.F.R. §§ 3.303, 3.306.

VCAA.  There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001.  In view of the Board's 
allowance of the veteran's claims, any failure to fully 
comply with VCAA requirements would not be prejudicial to the 
veteran.


ORDER

Entitlement to service connection for lateral femoral 
cutaneous neuropathy of the left leg and thigh is granted.



	                        
____________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

